Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 07-25-2022 under new application being continuation parent applications #17,199,075  matured to US patent # 11,397,464 B2; US Application # 16,443,661 matured to US patent # 10,976,815 B2 and US application # 15,396,540 matured to US Patent# 10,324,525 B2, which have been placed of record in the file. Claims 1-21 are pending in this action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. with a specific  reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet.  Applicant has also included claiming under 35 U.S.C. 120, 121 or 365(c), the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. Applicant has also recited status (abandoned, patented or co-pending) of the parent application.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over  McKillop Christopher et al. (US 20090003620 A1) in view of Kmahi Gila (US 201403131220 A1).

Regarding Claim 1,  McKillop Christopher et al. (US 20090003620 A1) suggests a backlight controller for dynamic backlight control of a monitor (paragraphs 74-83 suggests the backlight controller per sensor data activates or deactivates backlight for the LCD display monitor (or screen) dynamically) comprising: interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions to: obtain a user display context relative to the monitor (paragraphs 36-39, 74-83, 87 suggests interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions obtains the sensor data provides obtain a user display context relative to the monitor; please notice per Applicant’s disclosure, specification paragraph 29 recites  “The user display context can be based on eye tracking data, ambient light data, motion sensing data, cursor location in the display space, an image content, proximity data, or the like and any combination thereof’ paragraphs 76, 77 recite similar user display context), the user display context based on sensor data, the sensor data to include user proximity data (paragraphs 74-83, 87 suggests the user display context based on sensor data, the sensor data to include user proximity data such as user’s head being close to the display monitor); determine whether to enable or disable the dynamic backlight control for the monitor based on the user display context (paragraph 74-83, 87 suggest “The sensor(s) 110 may include, for example, one or more of a proximity sensor, accelerometer, touch input panel, ambient light sensor, ambient noise sensor, temperature sensor, gyroscope, a hinge detector, a position determination device, an orientation determination device, a motion sensor, a sound sensor, a radio frequency electromagnetic wave sensor, and other types of sensors and combinations thereof. One or more of such sensors may also be included on a peripheral which is configured to operate with (e.g. exchange data with) the data processing system. Based on the data acquired by the sensor(s) 110 and sensor(s) on a peripheral, various responses may be performed automatically by the data processing system or the peripheral or both, such as, for example, activating or deactivating the backlight 106a, changing a setting of the input device 105 (e.g. switching between processing or not processing, as an intentional user input, any input data from an input device), and other responses and combinations thereof); cause first backlight sections of the monitor to output at a first light intensity based on the user display context (paragraph 87 user in proximity to touch  display screen, backlighting turns off); and cause second backlight sections of the monitor to output at least one of (a) the first light intensity or (b) a second light intensity that is different than the first light intensity based on the determination (paragraphs 74-83, 87 user is not near display or in proximity to display backlight controls in normal operation).
McKillop Christopher et al. (US 20090003620 A1) fails to recite dynamic backlight control.
However, McKillop Christopher et al. (US 20090003620 A1) does teach the backlight control per proximity sensor data turns off or operates backlight in normal operation interactively, which amps to dynamic backlight control.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of control of the backlighting control per proximity sensor data turning off or operating backlight in normal operation as dynamic backlight control, since the backlighting control per proximity sensor data turning off or operating backlight in normal operation maps to dynamic backlight control anyway.
Further Regarding Claim 1, McKillop Christopher et al. (US 20090003620 A1) fails to suggests first and second sections backlighting with different intensity.
However, in applicant field of endeavor prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).
McKillop Christopher et al. (US 20090003620 A1) teaches A monitor management system comprising: an array of display elements; a backlight, disposed proximate a first side of the array of display elements, the backlight including backlight sections;, wherein the user display context is based on a first application that is active; and a backlight controller to, based on the user display context: cause a first subset of the backlight sections to output at a first light intensity; and cause a second subset of the backlight sections to output at a second light intensity.
Kmahi Gila (US 201403131220 A1) teaches one or more sensors to determine a user display context.
McKillop Christopher et al. (US 20090003620 A1) teaches the software sensor monitors user operation and determines user operating on displayed text.
McKillop Christopher et al. (US 20090003620 A1) does not teach one or more sensors to determine a user display context and determines a user display context.
McKillop Christopher et al. (US 20090003620 A1) contained a device which differed the claimed process by the substitution of the step of the software sensor monitors user operation and determines user operating on displayed text with Kmahi Gila (US 201403131220 A1) teaching a step of one or more sensors to determine a user display context and determines a user display context and their functions were known in the art to efficiently manage a display system. McKillop Christopher et al. (US 20090003620 A1) step of the software sensor monitors user operation and determines user operating on displayed text with the step of one or more sensors to determine a user display context and determines a user display context  of Kmahi Gila (US 201403131220 A1) and the results would have been predictable and resulted in enabling to efficiently manage a display system (page 1, paragraph 2, Kmahi Gila).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, McKillop Christopher et al. (US 20090003620 A1) suggests the processor circuitry is to obtain the user display context by determining the user display context based the sensor data (paragraphs 36-39, 74-83, 87 suggests interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions obtains the sensor data provides obtain a user display context relative to the monitor, further suggests the user display context by determining the user display context based the sensor data)

Regarding Claim 3, McKillop Christopher et al. (US 20090003620 A1) suggests the sensor data includes motion sensing data based on signals output by an ambient light sensor, and wherein the user display context is based on the motion sensing data, the processor circuitry is to: determine to disable the dynamic backlight control for the monitor when the signals output by the ambient light sensor indicate a recurring change in a level of ambient light; and  cause the first and second backlight sections to output at the first light intensity, wherein the first light intensity is higher when the level of the ambient light increases and lower when the level of the ambient light decreases (paragraph 77, suggests The sensor(s) 110 may include, for example, one or more of a proximity sensor, accelerometer, touch input panel, ambient light sensor, ambient noise sensor, temperature sensor, gyroscope, a hinge detector, a position determination device, an orientation determination device, a motion sensor, a sound sensor, a radio frequency electromagnetic wave sensor, and other types of sensors and combinations thereof. One or more of such sensors may also be included on a peripheral which is configured to operate with (e.g. exchange data with) the data processing system. Based on the data acquired by the sensor(s) 110 and sensor(s) on a peripheral, various responses may be performed automatically by the data processing system or the peripheral or both, such as, for example, activating or deactivating the backlight 106a, changing a setting of the input device 105 (e.g. switching between processing or not processing, as an intentional user input, any input data from an input device), and other responses and combinations thereof).
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Regarding Claim 4, McKillop Christopher et al. (US 20090003620 A1) suggests the user display context is based on the user proximity data, the user proximity data based on signals output by a user proximity sensor, and wherein the processor circuitry is to determine to disable the dynamic backlight control for the monitor when a user corresponding to the user proximity data is at a first distance relative to the monitor, the first distance indicative that the user is focused on a totality of the monitor; and cause the first and second backlight sections to output at the first light intensity (paragraph 77, 87).
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).


Regarding Claim 5, McKillop Christopher et al. (US 20090003620 A1) suggests the user display context is based on the user proximity data, the user proximity data based on signals output by a user proximity sensor, and wherein the processor circuitry is to: determine to enable the dynamic backlight control for the monitor when a user corresponding to the user proximity data is at a second distance relative to the monitor, the second distance indicative that the user is focused on a portion of a display space of the monitor; identify the portion of the display space based on the user display context; and cause the first backlight sections to output at the first light intensity and the second backlight sections to output at the second light intensity (please see paragraph 77, 80, 83,  87 suggests an AI (artificial intelligence) process. In certain embodiments, the AI process may be performed without a specific, intentional user input or without user inputs having predetermined data associated therewith (e.g., key inputs). The artificial intelligence process performed by the AI logic of FIG. 8 may use a variety of traditional AI logic processing, including pattern recognition and/or interpretation of data. For example, the AI logic may receive data from one or more sensors and compare the data to one or more threshold values and, based on those comparisons, determine how to interpret the data. In one embodiment, a threshold value may represent a distance which is compared to a value derived from a light intensity measurement in a proximity sensor. A light intensity measurement which represents a distance larger than the threshold value indicates that the object (which reflected the emitter's light) is not near, and a light intensity measurement which represents a distance smaller than the threshold value indicates that the object is near. Further, the input data may be subject to at least two interpretations (e.g. the data from a proximity sensor indicates that the user's head is near to the sensor, so turn off the back light, or the data from the proximity sensor indicates the user's head is not near, so leave the backlight under the control of a display timer), and the AI process attempts to select from the at least two interpretations to pick an interpretation that predicts a user activity. In response to the interpretation (e.g. the selection of one interpretation), the AI logic causes an action to be performed as indicated in FIG. 8, wherein the action may modify one or more settings of the device. In at least certain embodiments, the AI logic may perform an AI process which interprets the data from one or more sensors (which interpretation requires the AI process to select between at least two possible interpretations) and which selects an action (e.g. modifying a setting of the device) based on both the interpretation of the sensor data and the current state of the device (e.g. whether the user is currently communicating through the telephone in the device)
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Regarding Claim 8, McKillop Christopher et al. (US 20090003620 A1) suggests at least one non-transitory computer readable medium comprising machine readable instructions that, when executed, cause processor circuitry  to at least: identify a user display context relative to a display (paragraphs 36-39, 74-83, 87 Claim 1,  suggests interface circuitry; non-transitory computer readable medium memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions obtains the sensor data provides obtain and identify a user display context relative to the monitor), interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions to: obtain a user display context relative to the monitor (paragraphs 36-39, 74-83, 87 suggests interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions obtains the sensor data provides obtain a user display context relative to the monitor; please notice per Applicant’s disclosure, specification paragraph 29 recites  “The user display context can be based on eye tracking data, ambient light data, motion sensing data, cursor location in the display space, an image content, proximity data, or the like and any combination thereof’ paragraphs 76, 77 recite similar user display context), the user display context based on sensor data, the sensor data to include user proximity data (paragraphs 74-83, 87 suggests the user display context based on sensor data, the sensor data to include user proximity data such as user’s head being close to the display monitor); determine whether to enable or disable the dynamic backlight control for the monitor based on the user display context (paragraph 74-83, 87 suggest The sensor(s) 110 may include, for example, one or more of a proximity sensor, accelerometer, touch input panel, ambient light sensor, ambient noise sensor, temperature sensor, gyroscope, a hinge detector, a position determination device, an orientation determination device, a motion sensor, a sound sensor, a radio frequency electromagnetic wave sensor, and other types of sensors and combinations thereof. One or more of such sensors may also be included on a peripheral which is configured to operate with (e.g. exchange data with) the data processing system. Based on the data acquired by the sensor(s) 110 and sensor(s) on a peripheral, various responses may be performed automatically by the data processing system or the peripheral or both, such as, for example, activating or deactivating the backlight 106a, changing a setting of the input device 105 (e.g. switching between processing or not processing, as an intentional user input, any input data from an input device), and other responses and combinations thereof)); cause first backlight sections of the monitor to output at a first light intensity based on the user display context (paragraph 87 user in proximity to touch  display screen, backlighting turns off); and cause second backlight sections of the monitor to output at least one of (a) the first light intensity or (b) a second light intensity that is different than the first light intensity based on the determination (paragraphs 74-83, 87 user is not near display or in proximity to display backlight controls in normal operation).
McKillop Christopher et al. (US 20090003620 A1) fails to recite dynamic backlight control.
However, McKillop Christopher et al. (US 20090003620 A1) does teach the backlight control per proximity sensor data turns off or operates backlight in normal operation interactively, which amps to dynamic backlight control.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of control of the backlighting control per proximity sensor data turning off or operating backlight in normal operation as dynamic backlight control, since the backlighting control per proximity sensor data turning off or operating backlight in normal operation maps to dynamic backlight control anyway.
Further Regarding Claim 8, McKillop Christopher et al. (US 20090003620 A1) fails to suggests first and second sections backlighting with different intensity.
However, in applicant field of endeavor prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections first and second, figure 1).
McKillop Christopher et al. (US 20090003620 A1) teaches A monitor management system comprising: an array of display elements; a backlight, disposed proximate a first side of the array of display elements, the backlight including backlight sections;, wherein the user display context is based on a first application that is active; and a backlight controller to, based on the user display context: cause a first subset of the backlight sections to output at a first light intensity; and cause a second subset of the backlight sections to output at a second light intensity.
Kmahi Gila (US 201403131220 A1) teaches one or more sensors to determine a user display context.
McKillop Christopher et al. (US 20090003620 A1) teaches the software sensor monitors user operation and determines user operating on displayed text.
McKillop Christopher et al. (US 20090003620 A1) does not teach one or more sensors to determine a user display context and determines a user display context.
McKillop Christopher et al. (US 20090003620 A1) contained a device which differed the claimed process by the substitution of the step of the software sensor monitors user operation and determines user operating on displayed text with Kmahi Gila (US 201403131220 A1) teaching a step of one or more sensors to determine a user display context and determines a user display context and their functions were known in the art to efficiently manage a display system. McKillop Christopher et al. (US 20090003620 A1) step of the software sensor monitors user operation and determines user operating on displayed text with the step of one or more sensors to determine a user display context and determines a user display context  of Kmahi Gila (US 201403131220 A1) and the results would have been predictable and resulted in enabling to efficiently manage a display system (page 1, paragraph 2, Kmahi Gila).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 9, McKillop Christopher et al. (US 20090003620 A1) suggests the instructions, when executed, cause the processor circuitry to identify the user display context by determining the user display context based the sensor data ((paragraphs 36-39, 74-83, 87 suggests interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions obtains the sensor data provides obtain a user display context relative to the monitor, further suggests the user display context by determining the user display context based the sensor data)

Regarding Claim 10, McKillop Christopher et al. (US 20090003620 A1) suggests the sensor data includes motion data based on signals output by an ambient light sensor, the user display context based on the motion data, and wherein the instructions, when executed, cause the processor circuitry to: determine to disable the dynamic backlighting for the display when the signals output by the ambient light sensor indicate a recurring change in a level of ambient light; and cause the first and second backlight sections to output at the first light intensity, wherein the first light intensity is higher when the level ambient light increases and lower when the level of ambient light decreases (paragraph 77, suggests The sensor(s) 110 may include, for example, one or more of a proximity sensor, accelerometer, touch input panel, ambient light sensor, ambient noise sensor, temperature sensor, gyroscope, a hinge detector, a position determination device, an orientation determination device, a motion sensor, a sound sensor, a radio frequency electromagnetic wave sensor, and other types of sensors and combinations thereof. One or more of such sensors may also be included on a peripheral which is configured to operate with (e.g. exchange data with) the data processing system. Based on the data acquired by the sensor(s) 110 and sensor(s) on a peripheral, various responses may be performed automatically by the data processing system or the peripheral or both, such as, for example, activating or deactivating the backlight 106a, changing a setting of the input device 105 (e.g. switching between processing or not processing, as an intentional user input, any input data from an input device), and other responses and combinations thereof).
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Regarding Claim 11, McKillop Christopher et al. (US 20090003620 A1) suggests the user display context is based on the user proximity data, the user proximity data based on signals output by a user proximity sensor, and wherein the instructions, when executed, cause the processor circuitry to: determine to disable the dynamic backlighting for the display when a user corresponding to the user proximity data is at a first distance from the display, the first distance indicative that the user is focused on a totality of the display; and cause the first and second backlight sections to output at the first light intensity (paragraph 77, 87).
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Regarding Claim 12, McKillop Christopher et al. (US 20090003620 A1) suggests the user display context is based on the user proximity data, the user proximity data based on signals output by a user proximity sensor, and wherein the processor circuitry is to: determine to enable the dynamic backlight control for the monitor when a user corresponding to the user proximity data is at a second distance relative to the monitor, the second distance indicative that the user is focused on a portion of a display space of the monitor; identify the portion of the display space based on the user display context; and cause the first backlight sections to output at the first light intensity and the second backlight sections to output at the second light intensity (please see paragraph 77, 80, 83,  87 suggests an AI (artificial intelligence) process. In certain embodiments, the AI process may be performed without a specific, intentional user input or without user inputs having predetermined data associated therewith (e.g., key inputs). The artificial intelligence process performed by the AI logic of FIG. 8 may use a variety of traditional AI logic processing, including pattern recognition and/or interpretation of data. For example, the AI logic may receive data from one or more sensors and compare the data to one or more threshold values and, based on those comparisons, determine how to interpret the data. In one embodiment, a threshold value may represent a distance which is compared to a value derived from a light intensity measurement in a proximity sensor. A light intensity measurement which represents a distance larger than the threshold value indicates that the object (which reflected the emitter's light) is not near, and a light intensity measurement which represents a distance smaller than the threshold value indicates that the object is near. Further, the input data may be subject to at least two interpretations (e.g. the data from a proximity sensor indicates that the user's head is near to the sensor, so turn off the back light, or the data from the proximity sensor indicates the user's head is not near, so leave the backlight under the control of a display timer), and the AI process attempts to select from the at least two interpretations to pick an interpretation that predicts a user activity. In response to the interpretation (e.g. the selection of one interpretation), the AI logic causes an action to be performed as indicated in FIG. 8, wherein the action may modify one or more settings of the device. In at least certain embodiments, the AI logic may perform an AI process which interprets the data from one or more sensors (which interpretation requires the AI process to select between at least two possible interpretations) and which selects an action (e.g. modifying a setting of the device) based on both the interpretation of the sensor data and the current state of the device (e.g. whether the user is currently communicating through the telephone in the device)
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Regarding Claim 15,  McKillop Christopher et al. (US 20090003620 A1) suggests the method of  interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions to: obtain a user display context relative to the monitor (paragraphs 36-39, 74-83, 87 suggests interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions obtains the sensor data provides obtain a user display context relative to the monitor), the user display context based on sensor data, the sensor data to include user proximity data (paragraphs 74-83, 87 suggests the user display context based on sensor data, the sensor data to include user proximity data such as user’s head being close to the display monitor); determine whether to enable or disable the dynamic backlight control for the monitor based on the user display context (paragraph 74-83, 87 suggest The sensor(s) 110 may include, for example, one or more of a proximity sensor, accelerometer, touch input panel, ambient light sensor, ambient noise sensor, temperature sensor, gyroscope, a hinge detector, a position determination device, an orientation determination device, a motion sensor, a sound sensor, a radio frequency electromagnetic wave sensor, and other types of sensors and combinations thereof. One or more of such sensors may also be included on a peripheral which is configured to operate with (e.g. exchange data with) the data processing system. Based on the data acquired by the sensor(s) 110 and sensor(s) on a peripheral, various responses may be performed automatically by the data processing system or the peripheral or both, such as, for example, activating or deactivating the backlight 106a, changing a setting of the input device 105 (e.g. switching between processing or not processing, as an intentional user input, any input data from an input device), and other responses and combinations thereof); cause first backlight sections of the monitor to output at a first light intensity based on the user display context (paragraph 87user in proximity to touch  display screen, backlighting turns off); and cause second backlight sections of the monitor to output at least one of (a) the first light intensity or (b) a second light intensity that is different than the first light intensity based on the determination (paragraphs 74-83, 87 user is not near display or in proximity to display backlight controls in normal operation).
McKillop Christopher et al. (US 20090003620 A1) fails to recite dynamic backlight control.
However, McKillop Christopher et al. (US 20090003620 A1) does teach the backlight control per proximity sensor data turns off or operates backlight in normal operation interactively, which amps to dynamic backlight control.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of control of the backlighting control per proximity sensor data turning off or operating backlight in normal operation as dynamic backlight control, since the backlighting control per proximity sensor data turning off or operating backlight in normal operation maps to dynamic backlight control anyway.
Further Regarding Claim 1, McKillop Christopher et al. (US 20090003620 A1) fails to suggests first and second sections backlighting with different intensity.
However, in applicant field of endeavor prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).
McKillop Christopher et al. (US 20090003620 A1) teaches A monitor management system comprising: an array of display elements; a backlight, disposed proximate a first side of the array of display elements, the backlight including backlight sections;, wherein the user display context is based on a first application that is active; and a backlight controller to, based on the user display context: cause a first subset of the backlight sections to output at a first light intensity; and cause a second subset of the backlight sections to output at a second light intensity.
Kmahi Gila (US 201403131220 A1) teaches one or more sensors to determine a user display context.
McKillop Christopher et al. (US 20090003620 A1) teaches the software sensor monitors user operation and determines user operating on displayed text.
McKillop Christopher et al. (US 20090003620 A1) does not teach one or more sensors to determine a user display context and determines a user display context.
McKillop Christopher et al. (US 20090003620 A1) contained a device which differed the claimed process by the substitution of the step of the software sensor monitors user operation and determines user operating on displayed text with Kmahi Gila (US 201403131220 A1) teaching a step of one or more sensors to determine a user display context and determines a user display context and their functions were known in the art to efficiently manage a display system. McKillop Christopher et al. (US 20090003620 A1) step of the software sensor monitors user operation and determines user operating on displayed text with the step of one or more sensors to determine a user display context and determines a user display context  of Kmahi Gila (US 201403131220 A1) and the results would have been predictable and resulted in enabling to efficiently manage a display system (page 1, paragraph 2, Kmahi Gila).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 16, McKillop Christopher et al. (US 20090003620 A1) suggests the processor circuitry is to obtain the user display context by determining the user display context based the sensor data (paragraphs 36-39, 74-83, 87 suggests interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions obtains the sensor data provides obtain a user display context relative to the monitor, further suggests the user display context by determining the user display context based the sensor data)

Regarding Claim 17, McKillop Christopher et al. (US 20090003620 A1) suggests the sensor data includes motion sensing data based on signals output by an ambient light sensor, and wherein the user display context is based on the motion sensing data, the processor circuitry is to: determine to disable the dynamic backlight control for the monitor when the signals output by the ambient light sensor indicate a recurring change in a level of ambient light; and  cause the first and second backlight sections to output at the first light intensity, wherein the first light intensity is higher when the level of the ambient light increases and lower when the level of the ambient light decreases (paragraph 77, suggests The sensor(s) 110 may include, for example, one or more of a proximity sensor, accelerometer, touch input panel, ambient light sensor, ambient noise sensor, temperature sensor, gyroscope, a hinge detector, a position determination device, an orientation determination device, a motion sensor, a sound sensor, a radio frequency electromagnetic wave sensor, and other types of sensors and combinations thereof. One or more of such sensors may also be included on a peripheral which is configured to operate with (e.g. exchange data with) the data processing system. Based on the data acquired by the sensor(s) 110 and sensor(s) on a peripheral, various responses may be performed automatically by the data processing system or the peripheral or both, such as, for example, activating or deactivating the backlight 106a, changing a setting of the input device 105 (e.g. switching between processing or not processing, as an intentional user input, any input data from an input device), and other responses and combinations thereof).
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Regarding Claim 18, McKillop Christopher et al. (US 20090003620 A1) suggests the user display context is based on the user proximity data, the user proximity data based on signals output by a user proximity sensor, and wherein the processor circuitry is to determine to disable the dynamic backlight control for the monitor when a user corresponding to the user proximity data is at a first distance relative to the monitor, the first distance indicative that the user is focused on a totality of the monitor; and cause the first and second backlight sections to output at the first light intensity (paragraph 77, 87).
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Regarding Claim 19, McKillop Christopher et al. (US 20090003620 A1) suggests the user display context is based on the user proximity data, the user proximity data based on signals output by a user proximity sensor, and wherein the processor circuitry is to: determine to enable the dynamic backlight control for the monitor when a user corresponding to the user proximity data is at a second distance relative to the monitor, the second distance indicative that the user is focused on a portion of a display space of the monitor; identify the portion of the display space based on the user display context; and cause the first backlight sections to output at the first light intensity and the second backlight sections to output at the second light intensity (please see paragraph 77, 80, 83,  87 suggests an AI (artificial intelligence) process. In certain embodiments, the AI process may be performed without a specific, intentional user input or without user inputs having predetermined data associated therewith (e.g., key inputs). The artificial intelligence process performed by the AI logic of FIG. 8 may use a variety of traditional AI logic processing, including pattern recognition and/or interpretation of data. For example, the AI logic may receive data from one or more sensors and compare the data to one or more threshold values and, based on those comparisons, determine how to interpret the data. In one embodiment, a threshold value may represent a distance which is compared to a value derived from a light intensity measurement in a proximity sensor. A light intensity measurement which represents a distance larger than the threshold value indicates that the object (which reflected the emitter's light) is not near, and a light intensity measurement which represents a distance smaller than the threshold value indicates that the object is near. Further, the input data may be subject to at least two interpretations (e.g. the data from a proximity sensor indicates that the user's head is near to the sensor, so turn off the back light, or the data from the proximity sensor indicates the user's head is not near, so leave the backlight under the control of a display timer), and the AI process attempts to select from the at least two interpretations to pick an interpretation that predicts a user activity. In response to the interpretation (e.g. the selection of one interpretation), the AI logic causes an action to be performed as indicated in FIG. 8, wherein the action may modify one or more settings of the device. In at least certain embodiments, the AI logic may perform an AI process which interprets the data from one or more sensors (which interpretation requires the AI process to select between at least two possible interpretations) and which selects an action (e.g. modifying a setting of the device) based on both the interpretation of the sensor data and the current state of the device (e.g. whether the user is currently communicating through the telephone in the device)
The prior art of Kmahi Gila (US 201403131220 A1) discloses eye tracking system with image capturing camera sensor capturing display portion user focusing on (please see pages 2, 3,, paragraphs 22-29); further discloses pages 2, 3, paragraphs 22-29, 44, context aware selectively backlighting, further providing backlighting sections figure 1).

Allowable Subject Matter
Claims 6-7, 13-14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-5, 8-12, and 15-19 rejected on the ground of nonstatutory double patenting over Claims 1-20 of US Patent # 11,397,464 Claims 1-20 of US Patent # 10976815 and claims 1-25 of U.S. Patent No. US 10,324,525 B2 Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Comparison of Instant application to Claims 1-5, 8-12, and 15-19  to Claims 1-20 of US Patent # 11,397,464; claims 1-20 of US Patent # 10,976,815 and claims 1-25 of U.S. Patent No. US 10,324,525 B2 patented applications as follows:

Instant Application Number 
17,872,813
US patent Number
US 11,397,464 B2
US 10,324,525 B2
US 10,976,815 B2

  A backlight controller for dynamic backlight control of a monitor comprising: interface circuitry; memory; machine-readable instructions; and processor circuitry to execute the machine-readable instructions to: obtain a user display context relative to the monitor, the user display context based on sensor data, the sensor data to include user proximity data; determine whether to enable or disable the dynamic backlight control for the monitor based on the user display context; cause first backlight sections of the monitor to output at a first light intensity based on the user display context; and cause second backlight sections of the monitor to output at least one of (a) the first light intensity or (b) a second light intensity that is different than the first light intensity based on the determination.
US 11,397,464 B2
1. A monitor management system comprising: an array of display elements; a backlight, disposed proximate a first side of the array of display elements, the backlight including backlight sections; one or more sensors to determine a user display context, wherein the user display context is based on a first application that is active; and a backlight controller to, based on the user display context: cause a first subset of the backlight sections to output at a first light intensity; and cause a second subset of the backlight sections to output at a second light intensity.

US Patent # 10,976,815
 1.    A monitor management system comprising: an array of display elements; a backlight, disposed proximate a first side of the array of display elements, the backlight including backlight sections; one or more sensors to determine a user display context, wherein the user display context is based on a cursor location in the display space; and a backlight controller to: control a light intensity output by respective ones of the backlight sections based on the user display context; cause a first subset of the backlight sections to output at a first light intensity; and cause a second subset of the backlight sections to output at a second light intensity.
US Patent # 10,324,525
  1. A backlight controller comprising: a sensor input interface to receive a user display context; a focal point module to determine a focal point of a display space based on the user display context; and a backlight driver interface to encode a backlight control signal, wherein said signal indicates that a first set of one or more of a plurality of backlight sections, corresponding to the focal point of the display space, outputs at a different light intensity than a second set of one or more of a plurality of backlight sections.

Note the comparison of independent claim 1 of instant application, to  Claim 1 of US Patent No. 11,397,464; Claim 1 of US Patent No. 10,976,815 and Claim 1 of U.S. Patent No. US 10,324,525 B2 of patented applications, to avoid 101 statutory double patenting rejections the claims limitation by curtailing the details and language has been changed. However, instant application independent claim limitations are described in independent claims of the parent applications. They both are claiming “Context aware backlighting techniques include determining a focal point of a display space based on a user display context. An example backlight controller for dynamic backlight control of a monitor includes interface circuitry, memory, machine-readable instructions, and processor circuitry to execute the machine readable instructions to obtain a user display context relative to the monitor, the user display context based on sensor data, the sensor data to include user proximity data; determine whether to enable or disable the dynamic backlighting for the monitor based on the user display context; cause first backlight sections of the monitor to output at a first light intensity based on the user display context; and cause second backlight sections of the monitor to output at least one of (a) the first light intensity or (b) a second light intensity that is different than the first light intensity based on the determination”. Please notice prior art of McKillop Christopher et al. (US 20090003620 A1); prior art of Yao Wei et al. (US 20070279369 A1) disclosure; paragraph 6,  and prior art of  Toksvig; Michael John McKenzie et al. (US 2010314448 A1)  suggest dynamic backlighting control. Prior art of McKillop Christopher et al. (US 20090003620 A1) Also suggests user display context please see paragraph 77.

	Further other Claims a. 2, 9, 16; b. 3,10, 17; c. 4, 11, 18, and d. 5, 12, 19 of instant application to claims are same or similar limitation as well as maps to  Claims a. 2-4; b. 9-11, 15-17; c. 5-6, 12, 18, 19; d.  5-6,12, 18, 19 of US Patent No. 11,397,464; Claims a. 3; b. 3-6, 10, 13, 14; c. 9,1,12,16; d. 8-9,11-12, 16  of US Patent No.10, 976,815 and claims a. and b.   3-6,15-21; c. and d. 12-14   of U.S. Patent No. US 10,324,525 B2 patented applications respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review cited prior arts on the PTO 892’s.
The prior art of Toksvig; Michael John McKenzie et al. (US 2010314448 A1) disclosure; paragraphs 10-15 disclosing “dynamically determine backlighting requirement for one or more regions of the display before images a displayed. FIG. 2 illustrates an example method for individual control of backlighting components for partial display. In particular embodiments, a display of a computing device may comprise a plurality of backlighting components. The computing device may be a laptop computer, a tablet computer, an in- or out-of-car navigation system, a handheld game console, an electronic book reader, a mobile phone, a television set, or any other suitable computing device, or combination of such devices. In particular embodiments, the plurality of backlighting components may be LEDs. In particular embodiments, the plurality of backlighting components may be of any suitable colors. In particular embodiments, software (e.g., an application or an operating system) hosted by the computing device may dynamically identify a particular region of the display of the computing device (STEP 201). FIG. 3 illustrates another example display of a mobile phone. For example, the software can be a messaging application of the mobile phone. The messaging application may receive a Short Message Service (SMS) message through the mobile phone's communication interface. The messaging application may identify the very top portion (110) of the mobile phone's display (101) for displaying the message, as illustrated in FIG. 3. In particular embodiments, the software may dynamically adjust one or more particular ones of the plurality of backlighting components of the display associated with the particular region (STEP 202). The software may dynamically adjust the particular ones of the backlighting components by accessing an application programming interface (API) to cause a device driver of the plurality of backlighting components to adjust the particular ones of backlighting components. For example, the messaging application can dynamically adjust (e.g., by accessing an API) the backlighting components 120 for the very top portion 110 of the mobile phone's display as illustrated in FIG. 3. For example, the messaging application may adjust the backlighting components 120 to approximately 100% light intensity. For example, the messaging application may adjust the backlighting components 120 to approximately 50% light intensity if the messaging application determines (e.g., by accessing a system clock of the mobile phone) that the current time is close to midnight. For example, the messaging application may adjust the backlighting components 120 to approximately 50% light intensity if the messaging application determines (e.g., by accessing a light sensor of the mobile phone) that the ambient lighting is dim (or dark). For example, the messaging application may adjust the backlighting components 120 to approximately 50% light intensify if the messaging application determines (e.g., by accessing a device driver of the mobile phone's battery) that the mobile phone's remaining battery life is low (e.g., below 15% of the battery's full capacity). For example, the messaging application may adjust the backlighting components 120 (or select a subset of the backlighting components 120) to emit only red light (or any other suitable particular color light) if the messaging application determines that the ambient lighting is dim (or dark). For example, if the messaging application determines that its user interface is in a single color (e.g., red), the messaging application may adjust the backlighting components 120 (or select a subset of the backlighting components 120) to emit only the single color. That is, the messaging application may reduce power consumption of the mobile device's display by adjusting backlighting components 120 to emit the most efficient color of backlighting components 120, or only the color that may not be filtered (e.g., by the display's polarizing films). Since the messaging application only display the SMS message at the very top portion 110 of the mobile phone's display, the messaging application may identify another area 111 corresponding to the rest of the mobile phone's display, as illustrated in FIG. 3. The messaging application may dynamically adjust backlighting components 121 corresponding to the area 111. For example, the messaging application may turn off (e.g., by accessing an API) backlight components 121 to conserve energy. Furthermore, the messaging application may instruct a device driver of the mobile phone's display to refresh only for the very top portion 110 of the display”.
The prior art of Scepanovic; Miodrag (US 20160225301 A1) disclosure; paragraph 37 disclosing “ the device displays one or more images captured by the camera on at least a portion of the display. Where the image subject is a user of the device, the display enables the user to observe a self-image captured by the camera included in the device. The user can adjust one or more properties of the device, camera, etc. including one or more of device and camera orientation, camera zoom, some combination thereof, etc. to correspondingly adjust one or more properties of the captured image. In some embodiments, where the user is a subject of the captured image, the user can manipulate at least one portion of the device to adjust the captured images of the user, while observing the captured image via the device display and observing the effects of adjusting one or more portions of the device on the captured image”.
The Prior Art of Yao Wei et al. (US 20070279369 A1) disclosure; paragraph 6, discloses utilized to eliminate stray light emissions from an LED while ambient light is being sensed. As such, dynamic backlight control systems for use with an electronic display are presented including: an ambient light sensor for sensing ambient light intensity; a backlight for illuminating the electronic display; a switch for controlling the backlight, the switch configured to set a backlight condition to ON or OFF in response to a backlight-off frequency such that the ambient light sensor senses the ambient light intensity in the absence of the backlight; a logic module for determining a backlight level in response to the ambient light intensity; and a backlight control circuit for adjusting the backlight to the backlight level in response to the ambient light intensity. In some embodiments, systems further include: an analog-to-digital circuit for converting the ambient light intensity into ambient light intensity data; and a data bus configured to send the backlight level to a processor. In some embodiments, systems further include: logic for determining a periodicity of the electronic display; logic for determining the backlight-off frequency at a non-integer ratio with respect to the periodicity of the electronic display; logic for controlling the switch in accordance with the backlight-off frequency wherein flicker is substantially avoided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

11-02-2022